Citation Nr: 1128306	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-08 047	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for service-connected ventral wall hernia, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for postoperative hiatal hernia with gastroesophageal reflux disease, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased compensable rating for service-connected status post umbilical hernia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO in Portland, Oregon that denied increased ratings for service-connected ventral wall hernia (rated 20 percent disabling), postoperative hiatal hernia with gastroesophageal reflux disease (rated 10 percent disabling), and status post umbilical hernia with scar (rated noncompensable).  In a December 2009 rating decision, the RO granted a separate 10 percent rating for a service-connected scar associated with status post umbilical hernia.

A Board hearing was requested and scheduled, but the Veteran withdrew his appeal in July 2011.

FINDINGS OF FACT

1.  The Veteran in this case served on active duty from January 1973 to March 1976.

2.  In July 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal as to all issues, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


